   Case: 3:94-cv-00078-RAM-RM Document #: 1301 Filed: 04/09/21 Page 1 of 2




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

LAWRENCE CARTY, et al.,                        )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )        Case No. 3:94-cv-0078
                                               )
ALBERT BRYAN, et al.,                          )
                                               )
                     Defendants.               )
                                               )

                                           ORDER
       BEFORE THE COURT is the Settlement Agreement adopted and entered as an Order
of the Court on August 29, 2013, (the “2013 Settlement Agreement”) in this matter.
       On April 7, 2021, the Court held a status conference with the parties. At that
conference, the Court and the parties discussed the continued assessment of the areas within
the 2013 Settlement Agreement that are subject to compliance. Those areas include: (1)
Safety and Supervision; (2) Medical and Mental Health Care; (3) Training; (4) Americans
with Disabilities Act; (5) Religious Freedom; (6) Legal Access; (7) Mail, Telephone, and
Visitation; and (8) Inmate Discipline.
       Significantly, the 2013 Settlement Agreement contains a requirement that a number
of experts in specified areas be selected to oversee the implementation of the 2013
Settlement Agreement. See Settlement Agreement at 21, ECF No. 765-1. These experts are
essential for the continued assessment and monitoring of the Virgin Islands Bureau of
Correction’s (“BOC”) compliance with the 2013 Settlement Agreement. In addition to the
experts appointed in this matter—Dr. Kathryn Burns, the mental health expert; Mr. David
Bogard, the security expert; and Dr. James Austin, the classification expert—the 2013
Settlement Agreement also requires the parties to “jointly select experts in the fields of (1)
medical care, and (3) environmental/fire safety.” Id.
       At the April 7, 2021 status conference, the parties admitted that, despite the
requirement for experts in the fields of medical care and environmental/fire safety in the
2013 Settlement Agreement, such experts had never been selected. After the Court and the
    Case: 3:94-cv-00078-RAM-RM Document #: 1301 Filed: 04/09/21 Page 2 of 2
Carty et al. v. Bryan et al.
Case. No. 3:94-cv-0078
Order
Page 2 of 2

parties discussed the need to select experts in these fields, the parties agreed that they could
select experts in the fields of medical care and environmental/fire safety within 60 days.
         The premises considered, it is hereby
         ORDERED that, by no later than May 7, 2021, each party shall nominate up to three
persons to serve as the expert in medical care and three persons to serve as the expert in
environmental/fire safety, and shall submit to the other party the curriculum vitae of their
candidates; and it is further
         ORDERED that, by no later than June 7, 2021, should the parties fail to agree on the
appointment of an expert in medical care or an expert in environmental/fire safety, each party
shall recommend their nominees to the Court under seal and the Court will appoint the experts
from the names submitted by the parties pursuant to the 2013 Settlement Agreement and Fed.
R. Evid. 706. To the extent the parties agree on the appointment of a particular individual as
an expert in medical care or environmental/fire safety, the parties shall submit a joint motion
to appoint such individual by no later than June 7, 2021.




Dated: April 9, 2021                               /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
